DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10674176 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Application 17/342,796
Patent US 10674176 B2
1. A method, comprising: 








wherein the splitting comprises providing horizontal components of the video data set and vertical components of the video data set in first separate files of the plurality of files,

providing mode information of the video data set and motion components in second separate files of the plurality of files, 

providing B-frame components of the video data set and P-frame components of the video data set in third separate files of the plurality of files, and 

providing mode 3 B-frame components of the video data set and modes 0, 1, and 2 B-frame components of the video data set in fourth separate files of the plurality of files; and 


compressing, by the processing system, each of the plurality of files to create a plurality of compressed files.






2. The method of claim 1, further comprising generating, by the processing system, an auxiliary file containing auxiliary information for interpreting the plurality of compressed files.

3. The method of claim 2, wherein the auxiliary information comprises a frame width, a frame height, a header size, quantization parameters, or a combination thereof.







4. The method of claim 1, wherein the first separate files comprise transformation coefficients, the second separate files comprise motion vectors, and the third separate files comprise enhancement data.



5. The method of claim 4, further comprising: adding, by the processing system, a reconstructed video frame to a buffered frame, the reconstructed video frame created according to the transformation coefficients; and generating, by the processing system and from the buffered frame and the motion vectors, a predicted frame that may be applied against a next frame of the video data set.

6. The method of claim 1, wherein the compressing further comprises applying a grammar-based code.

7. The method of claim 6, wherein the applying further comprises employing a YK algorithm.

8. The method of claim 1, wherein the compressing further comprises bit plane encoding quantized transform coefficients obtained from the video data set.

9. The method of claim 8, wherein the compressing further comprises performing a run length encoding of bit planed encoded coefficients.

10. A device comprising: 

a processing system including a processor; and 




splitting a video data set comprising a group of video frames that are between consecutive I-frames into a plurality of files, 

wherein the splitting comprises storing horizontal components of the video data set and vertical components of the video data set in first separate files of the plurality of files, 





storing mode information of the video data set and motion components in second separate files of the plurality of files, storing B-frame components of the video data set and P-frame components of the video data set in third separate files of the plurality of files, and storing mode 3 B- frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in fourth separate files of the plurality of files; and 

individually compressing each of the plurality of files to create a plurality of compressed files.









11. The device of claim 10, wherein the operations further comprise generating an auxiliary file containing auxiliary information 

wherein the auxiliary information comprises a frame width, a frame height, a header size, quantization parameters, or a combination thereof.

12. The device of claim 10, wherein the operations further comprise: using transformation coefficients to create a reconstructed video frame of the video data set; adding the reconstructed video frame to a buffered frame; generating, from the buffered frame and motion vectors, a predicted frame; and applying the predicted frame against a next frame of the video data set.

13. The device of claim 10, wherein the compressing further comprises applying a grammar-based code.

14. The device of claim 10, wherein the compressing further comprises bit plane encoding quantized transform coefficients obtained from the video data set.

15. A non-transitory, machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 



splitting a video data set comprising a group of video frames that are between consecutive I-frames into a plurality of files, 


wherein the splitting comprises storing horizontal components of the video data set and vertical components of the video data set in first separate files, 





storing mode information of the video data set and motion components in second separate files, storing B-frame components of the video data set and P-frame components of the video data set in third separate files, and storing mode 3 B-frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in fourth separate files; 


individually compressing each of the plurality of files to create a plurality of compressed files; and 



concatenating each compressed file of the plurality of compressed files to produce a bit stream.


16. The non-transitory, machine-readable medium of claim 15, wherein the operations further comprise: generating, by the processing system, an auxiliary file containing auxiliary information for interpreting the compressed files in the bit stream.

17. The non-transitory, machine-readable medium of claim 16, wherein the auxiliary information comprises a frame width, a frame height, a header size, quantization parameters, or a combination thereof.

18. The non-transitory, machine-readable medium of claim 15, wherein the operations further comprise: using transformation coefficients to create a reconstructed video frame of the video data set; adding the reconstructed video frame to a buffered frame; generating, from the buffered frame 


19. The non-transitory, machine-readable medium of claim 15, wherein the compressing further comprises applying a grammar-based code.

20. The non-transitory, machine-readable medium of claim 15, storing enhancement data in fifth separate files, and wherein the operations further comprise: generating an auxiliary file containing auxiliary information for interpreting the plurality of compressed files in the bit stream.




wherein the splitting comprises storing horizontal components of the video data set and vertical components of the video data set in separate files, 

storing mode information of the video data set and motion components in separate files,


storing B-frame components of the video data set and P-frame components of the video data set in separate files, and storing mode 3 B-frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in separate files; 




individually compressing, by the processing system, each of the homogeneous files to create a plurality of compressed files, 

the compressed files having varying sizes with an upper bound; and 

concatenating, by the processing system, the plurality of compressed files to produce a bit stream, 

2. The method of claim 1, further comprising generating, by the processing system, an auxiliary file containing auxiliary information for interpreting the compressed files in the bit stream. 

each compressed file prefixed with a header indicating a file size of that compressed file and having a header size sufficient to represent the upper bound. 



    4. The method of claim 1, wherein the plurality of homogenous files comprises a first homogenous file type comprising transformation coefficients, a second homogenous file type comprising motion vectors, and a third homogenous file type representing enhancement data. 

    5. The method of claim 4, further comprising: using the transformation coefficients to reconstruct a video frame of the video data set; adding the reconstructed video frame to a buffered frame; generating, from the buffered frame and the motion vectors, a predicted frame; and applying the predicted frame against a next frame of the video data set. 

    6. The method of claim 1, wherein the compressing includes applying a grammar based code. 

    7. The method of claim 6, wherein the applying includes employing a YK algorithm. 

    8. The method of claim 1, wherein the compressing includes bit plane encoding quantized transform coefficients obtained from the video data set. 

    9. The method of claim 8, wherein the compressing includes performing a run length encoding of bit planed encoded coefficients. 



10. A device comprising: 

a processing system including a processor; and a memory that stores executable 

grouping video frames that are between consecutive I-frames into a video data set, the video data set not including an I-frame; 

splitting the video data set into a plurality of homogeneous files having similar statistical properties, 

wherein the plurality of homogenous files comprises a first homogenous file type comprising transformation coefficients and a second homogenous file type comprising motion vectors, and wherein the splitting comprises storing horizontal components of the video data set and vertical components of the video data set in separate files, 

storing mode information of the video data set and motion components in separate files, storing B-frame components of the video data set and P-frame components of the video data set in separate files, and storing mode 3 B-frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in separate files; 


individually compressing each of the homogeneous files to create a plurality of compressed files, the compressed files having varying sizes with an upper bound; 

concatenating each compressed file of the plurality of compressed files to produce a bit stream, each compressed file prefixed with a header indicating a file size of that compressed file and having a header size sufficient to represent the upper bound; and 

generating an auxiliary file containing auxiliary information for interpreting the compressed files in the bit stream. 


11. The device of claim 10, wherein the auxiliary information comprises a frame width, a frame height, the header size, quantization parameters, or a combination thereof. 

    12. The device of claim 10, wherein the operations further comprise: using the transformation coefficients to reconstruct a video frame of the video data set; adding the reconstructed video frame to a buffered frame; generating, from the buffered frame and the motion vectors, a predicted frame; and applying the predicted frame against a next frame of the video data set. 

    13. The device of claim 10, wherein the compressing includes applying a grammar based code. 

    14. The device of claim 10, wherein the compressing includes bit plane encoding quantized transform coefficients obtained from the video data set. 

15. A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising: 

grouping video frames that are between consecutive I-frames into a video data set, the video data set not including an I-frame; splitting the video data set into a plurality of homogeneous files having similar statistical properties, 

wherein the plurality of homogenous files comprises a first homogenous file type comprising transformation coefficients and a second homogenous file type comprising motion vectors, and wherein the splitting comprises storing horizontal components of 

storing mode information of the video data set and motion components in separate files, storing B-frame components of the video data set and P-frame components of the video data set in separate files, and storing mode 3 B-frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in separate files; 


individually compressing each of the homogeneous files to create a plurality of compressed files, the compressed files having varying sizes with an upper bound; and 

concatenating each compressed file of the plurality of compressed files to produce a bit stream, each compressed file prefixed with a header indicating a file size of that compressed file and having a header size sufficient to represent the upper bound. 

    16. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: generating, by the processing system, an auxiliary file containing auxiliary information for interpreting the compressed files in the bit stream. 

    17. The non-transitory machine-readable medium of claim 16, wherein the auxiliary information comprises a frame width, a frame height, the header size, quantization parameters, or a combination thereof. 

    18. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: using the transformation coefficients to reconstruct a video frame of the video data set; adding the reconstructed video frame to a buffered frame; generating, from the buffered frame and the motion 

    
19. The non-transitory machine-readable medium of claim 15, wherein the compressing includes applying a grammar based code. 

    
20. The non-transitory machine-readable medium of claim 15, wherein the plurality of homogenous files comprises a third homogenous file type representing enhancement data, and wherein the operations further comprise: generating an auxiliary file containing auxiliary information for interpreting the plurality of compressed files in the bit stream.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 9894379 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
	Application 17/342,796
Patent US 9894379 B2
1. A method, comprising: 




splitting, by a processing system including a processor, a video data set into a plurality of files, 




Claim 4. The method of claim 1, wherein the first separate files comprise transformation coefficients, the second separate files comprise motion vectors, and the third separate files comprise enhancement data.



wherein the splitting comprises providing horizontal components of the video data set and vertical components of the video data set in first separate files of the plurality of files, 




providing mode information of the video data set and motion components in second separate files of the plurality of files, 





Claim 2. The method of claim 1, further comprising generating, by the processing system, an auxiliary file containing auxiliary information for interpreting the plurality of compressed files.

Claim 3. The method of claim 2, wherein the auxiliary information comprises a frame width, a frame height, a header size, quantization parameters, or a combination thereof. 



providing B-frame components of the video data set and P-frame components of the video data set in third separate files of the plurality of files (claim 2 of patent), and 





compressing, by the processing system, each of the plurality of files to create a plurality of compressed files.




5. The method of claim 4, further comprising: adding, by the processing system, a reconstructed video frame to a buffered frame, the reconstructed video frame created according to the transformation coefficients; and generating, by the processing system and from the buffered frame and the motion vectors, a predicted frame that may be applied against a next frame of the video data set.


6. The method of claim 1, wherein the compressing further comprises applying a grammar-based code.

7. The method of claim 6, wherein the applying further comprises employing a YK algorithm.

8. The method of claim 1, wherein the compressing further comprises bit plane encoding quantized transform coefficients obtained from the video data set.

9. The method of claim 8, wherein the compressing further comprises performing a run length encoding of bit planed encoded coefficients.


















10. A device comprising: 

a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

splitting a video data set comprising a group of video frames that are between consecutive I-frames into a plurality of files, wherein the splitting comprises storing horizontal components of the video data set and vertical components of the video data set in first separate files of the plurality of files, storing mode information of the video data set and motion components in second separate files of the plurality of files, storing B-frame components of the video data set and P-frame components of the video data set in third separate files of the plurality of files, and storing mode 3 B- frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in fourth separate files of the plurality of files; and 

individually compressing each of the plurality of files to create a plurality of compressed files.

11. The device of claim 10, wherein the operations further comprise generating an auxiliary file containing auxiliary information for interpreting the plurality of compressed files, wherein the auxiliary information comprises a frame width, a frame height, a header size, quantization parameters, or a combination thereof.

12. The device of claim 10, wherein the operations further comprise: using transformation coefficients to create a reconstructed video frame of the video data set; adding the reconstructed video frame to a buffered frame; generating, from the buffered frame and motion vectors, a predicted frame; and applying the predicted frame against a next frame of the video data set.

13. The device of claim 10, wherein the compressing further comprises applying a grammar-based code.

14. The device of claim 10, wherein the compressing further comprises bit plane encoding quantized transform coefficients obtained from the video data set.




























































15. A non-transitory, machine-readable medium comprising executable instructions that, when executed by a processing system 



splitting a video data set comprising a group of video frames that are between consecutive I-frames into a plurality of files, 








20. The non-transitory, machine-readable medium of claim 15, storing enhancement data in fifth separate files, and wherein the operations further comprise: generating an auxiliary file containing auxiliary information for interpreting the plurality of compressed files in the bit stream.


wherein the splitting comprises storing horizontal components of the video data set and vertical components of the video data set in first separate files, 




storing mode information of the video data set and motion components in second separate files,




16. The non-transitory, machine-readable medium of claim 15, wherein the operations further comprise: generating, by the processing system, an auxiliary file containing auxiliary information for 

17. The non-transitory, machine-readable medium of claim 16, wherein the auxiliary information comprises a frame width, a frame height, a header size, quantization parameters, or a combination thereof.
 
storing B-frame components of the video data set and P-frame components of the video data set in third separate files, and storing mode 3 B-frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in fourth separate files; individually compressing each of the plurality of files to create a plurality of compressed files; and 






concatenating each compressed file of the plurality of compressed files to produce a bit stream.


18. The non-transitory, machine-readable medium of claim 15, wherein the operations further comprise: using transformation coefficients to create a reconstructed video frame of the video data set; adding the reconstructed video frame to a buffered frame; generating, from the buffered frame and motion vectors, a predicted frame; and applying the predicted frame against a next frame of the video data set.

19. The non-transitory, machine-readable medium of claim 15, wherein the compressing further comprises applying a grammar-based code.



grouping video frames that are only between consecutive I-frames into a video data set; 

splitting the video data set into a plurality of homogeneous files; 

compressing each of the homogeneous files, 

wherein the plurality of homogenous files comprises a first homogenous file type comprising transformation coefficients, a second homogenous file type comprising motion vectors, and a third homogenous file type representing enhancement data, wherein said homogeneous files have similar statistical properties; and 

Claim 4. A method according to claim 1, wherein said splitting includes storing horizontal components of the video data set and vertical components of the video data set in separate files.



Claim 3. A method according to claim 1, wherein said splitting includes storing mode information of the video data set and motion components in separate files. 

multiplexing the homogenous files into a bit stream by: 

generating an auxiliary file containing auxiliary information for interpreting the files in the bit stream; 



prefixing a corresponding header to each of the homogenous files, said header indicating a file size of a corresponding homogenous file; and 



2. A method according to claim 1, wherein the video frames include P-frames and B-frames. 



 6. A method according to claim 1, wherein said splitting includes storing mode 3 B-frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in separate files. 


concatenating each compressed file prefixed with the header to produce the bit stream. 

18. A method according to claim 1, further comprising: using the transformation coefficients to reconstruct a video frame of the video; adding the reconstructed video frame to a buffered frame; predicting, from the buffered frame and the motion vectors, the next frame; and applying the predicted frame against a next frame of the video. 



 9. A method according to claim 1, wherein said compressing includes applying a grammar-based code. 

    10. A method according to claim 9, wherein said applying includes employing a YK algorithm. 

    11. A method according to claim 1, wherein said compressing includes bit plane encoding quantized transform coefficients obtained from the video data set. 

    12. A method according to claim 11, wherein said compressing includes performing a run-length encoding of bit planed encoded coefficients. 

 


    14. A method according to claim 13, further comprising prefixing a corresponding header to each of the separate files, said header indicating a size of a corresponding separate file. 


Note: Claims 10-14 of instant application as the apparatus claims are covered by the method claims 1-6 and 18 of the patent. The apparatus claims perform the same functions as the method claims; therefore, they are obvious in variants.

1. A method of compressing video, comprising: 

grouping video frames that are only between consecutive I-frames into a video data set; 

splitting the video data set into a plurality of homogeneous files; 

individually compressing each of the homogeneous files, 

wherein the plurality of homogenous files comprises a first homogenous file type comprising transformation coefficients, a second homogenous file type comprising motion vectors, and a third homogenous file type representing enhancement data, wherein said homogeneous files have similar statistical properties; and 

Claim 4. A method according to claim 1, wherein said splitting includes storing horizontal components of the video data set and vertical components of the video data set in separate files.



Claim 3. A method according to claim 1, wherein said splitting includes storing mode information of the video data set and motion components in separate files. 

multiplexing the homogenous files into a bit stream by: 

generating an auxiliary file containing auxiliary information for interpreting the files in the bit stream; 



prefixing a corresponding header to each of the homogenous files, said header indicating a file size of a corresponding homogenous file; and 



2. A method according to claim 1, wherein the video frames include P-frames and B-frames. 

5. A method according to claim 1, wherein said splitting includes storing B-frame components of the video data set and P-frame components of the video data set in separate files. 

 6. A method according to claim 1, wherein said splitting includes storing mode 3 B-frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in separate files. 


concatenating each compressed file prefixed with the header to produce the bit stream. 

    






 9. A method according to claim 1, wherein said compressing includes applying a grammar-based code. 

    10. A method according to claim 9, wherein said applying includes employing a YK algorithm. 

    11. A method according to claim 1, wherein said compressing includes bit plane encoding quantized transform coefficients obtained from the video data set. 

    12. A method according to claim 11, wherein said compressing includes performing a run-length encoding of bit planed encoded coefficients. 

 
13. A method according to claim 1, further comprising multiplexing the separate files into a bit stream. 

    14. A method according to claim 13, further comprising prefixing a corresponding header to each of the separate files, said header indicating a size of a corresponding separate file. 



15. A non-transitory computer-readable storage medium bearing instructions for compressing video, said instructions being arranged, upon execution by one or more 
	

grouping video frames that are only between consecutive I-frames into a video data set;

splitting the video data set into a plurality of homogeneous files; 



individually compressing each of the homogeneous files, 

wherein the plurality of homogenous files comprises a first homogenous file type comprising transformation coefficients, a second homogenous file type comprising motion vectors, and a third homogenous file type representing enhancement data, wherein said homogeneous files have similar statistical properties; and 

Claim 4. A method according to claim 1, wherein said splitting includes storing horizontal components of the video data set and vertical components of the video data set in separate files.



Claim 3. A method according to claim 1, wherein said splitting includes storing mode information of the video data set and motion components in separate files. 

multiplexing the homogenous files into a bit stream by: 

generating an auxiliary file containing auxiliary information for interpreting the files in the bit stream; 




prefixing a corresponding header to each of the homogenous files, said header indicating a file size of a corresponding homogenous file; and 




2. A method according to claim 1, wherein the video frames include P-frames and B-frames. 

5. A method according to claim 1, wherein said splitting includes storing B-frame components of the video data set and P-frame components of the video data set in separate files. 

 6. A method according to claim 1, wherein said splitting includes storing mode 3 B-frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in separate files. 

concatenating each compressed file prefixed with the header to produce the bit stream. 


18. A method according to claim 1, further comprising: using the transformation coefficients to reconstruct a video frame of the video; adding the reconstructed video frame to a buffered frame; predicting, from the buffered frame and the motion vectors, the next frame; and applying the predicted frame against a next frame of the video.



9. A method according to claim 1, wherein said compressing includes applying a grammar-based code.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11064214 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Application 17/342,796
Patent US 11064214 B2
1. A method, comprising: 

splitting, by a processing system including a processor, a video data set into a plurality of files, 

wherein the splitting comprises providing horizontal components of the video data set and vertical components of the video data set in first separate files of the plurality of files,

providing mode information of the video data set and motion components in second separate files of the plurality of files, 

providing B-frame components of the video data set and P-frame components of the video data set in third separate files of the plurality of files, and 

providing mode 3 B-frame components of the video data set and modes 0, 1, and 2 B-frame components of the video data set in fourth separate files of the plurality of files; and 










2. The method of claim 1, further comprising generating, by the processing system, an auxiliary file containing auxiliary information for interpreting the plurality of compressed files.

3. The method of claim 2, wherein the auxiliary information comprises a frame width, a frame height, a header size, quantization parameters, or a combination thereof.


4. The method of claim 1, wherein the first separate files comprise transformation coefficients, the second separate files comprise motion vectors, and the third separate files comprise enhancement data.

5. The method of claim 4, further comprising: adding, by the processing system, a reconstructed video frame to a buffered frame, the reconstructed video frame created according to the transformation coefficients; and generating, by the processing system and from the buffered frame and the motion vectors, a predicted frame that may be applied against a next frame of the video data set.



6. The method of claim 1, wherein the compressing further comprises applying a grammar-based code.



8. The method of claim 1, wherein the compressing further comprises bit plane encoding quantized transform coefficients obtained from the video data set.

9. The method of claim 8, wherein the compressing further comprises performing a run length encoding of bit planed encoded coefficients.


10. A device comprising: 

a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

splitting a video data set comprising a group of video frames that are between consecutive I-frames into a plurality of files, 

wherein the splitting comprises storing horizontal components of the video data set and vertical components of the video data set in first separate files of the plurality of files, 

storing mode information of the video data set and motion components in second separate files of the plurality of files, storing B-frame components of the video data set and P-frame components of the video data set in third separate files of the plurality of files, and storing mode 3 B- frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in fourth separate files of the plurality of files; and 










11. The device of claim 10, wherein the operations further comprise generating an auxiliary file containing auxiliary information for interpreting the plurality of compressed files, 
wherein the auxiliary information comprises a frame width, a frame height, a header size, quantization parameters, or a combination thereof.

12. The device of claim 10, wherein the operations further comprise: using transformation coefficients to create a reconstructed video frame of the video data set; adding the reconstructed video frame to a buffered frame; generating, from the buffered frame and motion vectors, a predicted frame; and applying the predicted frame against a next frame of the video data set.

13. The device of claim 10, wherein the compressing further comprises applying a grammar-based code.

14. The device of claim 10, wherein the compressing further comprises bit plane encoding quantized transform coefficients obtained from the video data set.

15. A non-transitory, machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 




wherein the splitting comprises storing horizontal components of the video data set and vertical components of the video data set in first separate files, 

storing mode information of the video data set and motion components in second separate files, storing B-frame components of the video data set and P-frame components of the video data set in third separate files, and storing mode 3 B-frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in fourth separate files; 

individually compressing each of the plurality of files to create a plurality of compressed files; and 



concatenating each compressed file of the plurality of compressed files to produce a bit stream.





16. The non-transitory, machine-readable medium of claim 15, wherein the operations further comprise: generating, by the processing system, an auxiliary file containing auxiliary information for interpreting the compressed files in the bit stream.

17. The non-transitory, machine-readable medium of claim 16, wherein the auxiliary information comprises a frame width, a frame 

18. The non-transitory, machine-readable medium of claim 15, wherein the operations further comprise: using transformation coefficients to create a reconstructed video frame of the video data set; adding the reconstructed video frame to a buffered frame; generating, from the buffered frame and motion vectors, a predicted frame; and applying the predicted frame against a next frame of the video data set.

19. The non-transitory, machine-readable medium of claim 15, wherein the compressing further comprises applying a grammar-based code.

20. The non-transitory, machine-readable medium of claim 15, storing enhancement data in fifth separate files, and wherein the operations further comprise: generating an auxiliary file containing auxiliary information for interpreting the plurality of compressed files in the bit stream.


splitting, by a processing system including a processor, a video data set into a plurality of files, 

wherein the splitting comprises storing horizontal components of the video data set and vertical components of the video data set in first separate files of the plurality of files, 

storing mode information of the video data set and motion components in second separate files of the plurality of files, 

storing B-frame components of the video data set and P-frame components of the video data set in third separate files of the plurality of files, and 

storing mode 3 B-frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in fourth separate files of the plurality of files; 



prefixing, by the processing system, each of the plurality of compressed files with a header indicating a file size of that compressed file and having a header size sufficient to represent the upper bound.

2. The method of claim 1, further comprising generating, by the processing system, an auxiliary file containing auxiliary information for interpreting the plurality of compressed files.

3. The method of claim 2, wherein the auxiliary information comprises a frame width, a frame height, the header size, quantization parameters, or a combination thereof.


4. The method of claim 1, wherein the first separate files comprise transformation coefficients, the second separate files comprise motion vectors, and the third separate files comprise enhancement data.

5. The method of claim 4, further comprising: using, by the processing system, the transformation coefficients to create a reconstructed video frame of the video data set; adding, by the processing system, the reconstructed video frame to a buffered frame; generating, by the processing system and from the buffered frame and the motion vectors, a predicted frame; and applying, by the processing system, the predicted frame against a next frame of the video data set.

6. The method of claim 1, wherein the compressing further comprises includes applying a grammar-based code.



8. The method of claim 1, wherein the compressing includes further comprises bit plane encoding quantized transform coefficients obtained from the video data set.

9. The method of claim 8, wherein the compressing includes further comprises performing a run length encoding of bit planed encoded coefficients.


10. A device comprising: 

a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

grouping video frames that are between consecutive I-frames into a video data set, the video data set not including an I-frame; splitting the video data set into a plurality of files, 

wherein the splitting comprises storing horizontal components of the video data set and vertical components of the video data set in first separate files of the plurality of files, 

storing mode information of the video data set and motion components in second separate files of the plurality of files, storing B-frame components of the video data set and P-frame components of the video data set in third separate files of the plurality of files, and storing mode 3 B-frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in fourth separate files of the plurality of files; 



prefixing each of the plurality of compressed files with a header indicating a file size of that compressed file and having a header size sufficient to represent the upper bound.

11. The device of claim 10, wherein the operations further comprise generating an auxiliary file containing auxiliary information for interpreting the plurality of compressed files, wherein the auxiliary information comprises a frame width, a frame height, the header size, quantization parameters, or a combination thereof.

12. The device of claim 10, wherein the operations further comprise: using transformation coefficients to create a reconstructed video frame of the video data set; adding the reconstructed video frame to a buffered frame; generating, from the buffered frame and motion vectors, a predicted frame; and applying the predicted frame against a next frame of the video data set.

13. The device of claim 10, wherein the compressing includes further comprises applying a grammar-based code.

14. The device of claim 10, wherein the compressing further comprises includes bit plane encoding quantized transform coefficients obtained from the video data set.


15. A non-transitory, machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 



wherein the splitting comprises storing horizontal components of the video data set and vertical components of the video data set in first separate files, 

storing mode information of the video data set and motion components in second separate files, storing B-frame components of the video data set and P-frame components of the video data set in third separate files, and storing mode 3 B-frame components of the video data set and mode 0, 1, and 2 B-frame components of the video data set in fourth separate files; 

individually compressing each of the plurality of files to create a plurality of compressed files, the compressed files having varying sizes with an upper bound; and 

concatenating each compressed file of the plurality of compressed files to produce a bit stream, wherein each compressed file of the plurality of compressed files is prefixed with a header indicating a file size of the compressed file and having a header size sufficient to represent the upper bound.

16. The non-transitory, machine-readable medium of claim 15, wherein the operations further comprise: generating, by the processing system, an auxiliary file containing auxiliary information for interpreting the compressed files in the bit stream.

17. The non-transitory, machine-readable medium of claim 16, wherein the auxiliary information comprises a frame width, a frame 

18. The non-transitory, machine-readable medium of claim 15, wherein the operations further comprise: using transformation coefficients to create a reconstructed video frame of the video data set; adding the reconstructed video frame to a buffered frame; generating, from the buffered frame and motion vectors, a predicted frame; and applying the predicted frame against a next frame of the video data set.

19. The non-transitory, machine-readable medium of claim 15, wherein the compressing includes further comprises applying a grammar-based code.

20. The non-transitory, machine-readable medium of claim 15, storing enhancement data in fifth separate files, and wherein the operations further comprise: generating an auxiliary file containing auxiliary information for interpreting the plurality of compressed files in the bit stream.



Allowable Subject Matter
Claims 1-20 are allowable if the claims are rewritten in appropriate forms that include all limitations in the claim and a terminal disclaimer is filed.
The combination of Gonzales, Siracusa, and Zhu does not teach a method, comprising: splitting, by a processing system including a processor, a video data set into a plurality of files, wherein the splitting comprises providing horizontal components of the video data set and vertical components of the video data set in first separate files of the plurality of files, providing mode information of the video data set and motion components in second separate files of the plurality of files, providing B-frame components of the video data set and P-frame components 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425